ACHESON, Circuit Judge.
The question upon which this case turns is altogether one of fact. If the libelant sustained no substantial injury by reason of his fall, he was not entitled to recover substantial damages, under all the circumstances. Now, the learned district judge found that the libelant had not received any substantial injury from his fall, and that his stay at the Marine Hospital was occasioned by rheumatism, from which he suffered. • This finding is well supported by the proofs. The clear weight of the evidence, we think, is with the respondent upon this question. The medical, certificate which the libelant procured at the hospital, if admissible at all as against the respondent, was explained, and its effect greatly weakened, by the testimony of the physician whose signature it bears. The proofs, considered as a whole, fairly lead to the conclusion that the libelant’s real trouble came from rheumatism, and that his fall had no connection with that ailment. After a most careful examination of this record, it is our judgment that the appellant has no just reason to complain of the action of the court below. Therefore the decree of the district court is affirmed.